DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

Claims 1 and 9-10 are rejected under 35 U.S.C. 103 as obvious over Noguchi (EP 0792741 A1, already made of record) further in view of Forloni et al. (US 20110039098, already made of record), Kravitz et al. (US 20070254160, already made of record), and Yializis (US 6106627, already made of record).
Regarding claim 1, Noguchi discloses an inflatable bag body, such as a balloon, that can be made to float in the air, i.e. be lighter than air (Noguchi Col 1 Lines 13-18, Col 4 Lines 44-48). Noguchi discloses the bag body is made from a multilayered film comprising, in order, a first polyolefin resin layer 13, anchor coating layer 12, base film layer 11, deposited metal layer 14 which may be formed from evaporated aluminum, and second polyolefin resin layer 17 (Noguchi Col 4 Lines 21-43). Noguchi discloses the first polyolefin resin layer 13 is heated and pressed to connect (Noguchi Col 2 Lines 41-43, Col 4 Lines 41-43), i.e. is heat sealing. Noguchi discloses the (outer) second polyolefin resin layer 17 is non-conductive and restrains conductivity for the bag body (Noguchi Col 5 Lines 12-15). Noguchi discloses the base film 11 may comprise materials such as nylon, ethylene vinyl alcohol copolymer, PET (polyester), polypropylene (polyolefin), and the like (Noguchi Col 3 Lines 50-55). Noguchi discloses 
Noguchi does not explicitly disclose the base film may be a multilayer including gas barrier core, adhesive layer, and outer polyolefin layer.
Forloni discloses a multilayer gas-barrier film comprising (a) a layer sequence A/B/C (set) of polymeric B layers of EVOH or (co)polyamide having maximum oxygen transmission rate (gas barrier layers), separated by other polymeric A and C layers of (co)polyamides that are nylon (adhesive layers and/or additional gas barrier layers) (Paras 17, 47-55, 58), thus forming (a) a microlayer sequence (gas barrier core), wherein one outer surface of (a) has adhered thereon an outer layer (b) and the other outer surface has adhered thereon an outer layer (c) (Forloni Paras 16-21). Forloni discloses tie layers (adhesive layers) between (c) and (a) and between (a) and (b) (Forloni Paras 19, 21, 84). Forloni discloses the outer layer (b) may be a heat-sealable layer of polyolefin (Forloni Paras 74, 89). Forloni discloses the outer layer (c) may be a polyolefin layer and may comprise modified or functionalized polyolefin (Forloni Paras 78-80).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the multilayer gas-barrier film of Forloni as the first polyolefin layer, anchor coating layer, and base layer in the balloon of Noguchi, in order to gain the benefit of improved gas-barrier properties and mechanical properties 
Noguchi in view of Forloni and Kravitz does not explicitly disclose the polyester in layer (a) may be biodegradable.
Noguchi in view of Forloni and Kravitz does not disclose patterning the aluminum deposited metal layer.
Yializis discloses liquid print masking using oil to form patterned aluminum vapor deposits on a polymeric films and multilayers (Yializis Cols 6-7 Lines 64-2, Col 7 Lines 28-33, 65-67, Col 8 Lines 53-58). Yializis discloses the deposited aluminum is conductive (continuous) within the pattern (island) while portions of the metal film that are clear (not deposited) are insulating (Yializis Col 7 Lines 37-47), that is, the metal patterns are electrically isolated. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the oil masked patterning of aluminum taught by Yializis in forming the aluminum layer of Noguchi in view of Forloni and Kravitz in 
Further, this process is a process limitation in a product claim.
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Regarding claim 9, Forloni discloses different thicknesses for layers (b) and layer (c) (Forloni Paras 75, 83) thus making the microlayer sequence (a) off-center. Alternatively, Forloni discloses the film may comprise additional layers without regard to symmetry (Forloni Para 85).
Regarding claim 10, Forloni discloses outer polyolefin layer (c) may comprise blends of modified (functionalized) polyolefins (Forloni Paras 64-68, 78, 79).

Response to Arguments

Applicant’s arguments filed 01/27/2022 have been fully considered, but they are not persuasive.
In light of applicant’s filing of a proper terminal disclaimer on 01/27/2022, the double patenting rejections of record are overcome.
Applicant argues that Noguchi does not disclose a gas barrier core consisting of nylon/EVOH/nylon layers. It is agreed and which is why a secondary reference Forloni is used as explained above. 
Applicant argues and points to MPEP 2111.03 that the phrase consisting of excludes any element, step or ingredient not specified in the claim. It is agreed. However, in light of the open language of the present claims, i.e. a lighter than air balloon comprising, it is clear that the claims are open to the inclusion of additional layers as disclosed in the prior arts.
Applicant argues that Forloni does not appear to disclose 3-layer gas barrier core consist of nylon/EVOH/nylon layers. However, applicant’s attention is drawn to cited paragraphs above which discloses nylon/EVOH/nylon layers.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR SHAH whose telephone number is (571)270-1143. The examiner can normally be reached 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMIR SHAH/Primary Examiner, Art Unit 1787